Citation Nr: 0101798	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Evaluation of degenerative joint disease, right knee, 
currently evaluated as 10 percent disabling.  

2.  Evaluation of degenerative joint disease, left knee, 
currently evaluated as 10 percent disabling.  

3.  Evaluation of status post left Achilles tendon repair, 
currently evaluated as 0 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from October 1979 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in January 2000, 
when it was remanded for medical records.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The September 1998 statement of the case reflects the RO's 
consideration of the case the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected degenerative joint disease, right 
knee, is manifested by pain limiting flexion to 130 degrees, 
with an additional 10 percent limitation of the range of 
motion during flare-ups.  

3.  The service-connected degenerative joint disease, left 
knee, is manifested by pain limiting flexion to 127 degrees, 
with an additional 10 percent limitation of the range of 
motion during flare-ups.  

4.  The service-connected status post left Achilles tendon 
repair is manifested by no more than a slight limitation of 
motion, which does not approximate a moderate limitation of 
motion, and an asymptomatic scar which is not poorly 
nourished, ulcerated or tender and painful on objective 
demonstration, and which does not limit ankle function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, right knee, have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.71 and Codes 5003, 
5010, 5260 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, left knee, have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.71 and Codes 5003, 
5010, 5260 (2000).  

3.  The criteria for a compensable rating for status post left 
Achilles tendon repair have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31, 4.71 and Codes 5271, 7803, 7804, 7805 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

All relevant Federal records, including the VA treatment 
records noted by the veteran, have been obtained.  The 
service medical records are in the claims folder.  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of disease and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

Knees

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2000).  The veteran's knees are affected by 
degenerative joint disease (also known as arthritis).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2000).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4, Code 5003 
(2000).  

In this case, the right and left knees are currently rated as 
10 percent disabling, which is the maximum assignable under 
Code 5003 for limitation of motion due to arthritis.  A 
higher rating would require evaluation under the codes 
pertaining to the knee joint.  

The knees currently have the minimal compensable rating 
required for arthritic symptoms such as pain and crepitus 
under 38 C.F.R. § 4.59 (2000).  A higher rating would require 
evaluation under the codes pertaining to the knee joint.  

Looking to the criteria for rating the knees, there is no 
evidence of nonunion of malunion of a femur ratable under 
38 C.F.R. Part 4, Code 5255 (2000).  There is no evidence of 
ankylosis (bony fixation) of the knee or analogous limitation 
of motion ratable under 38 C.F.R. Part 4, Code 5256 (2000).  
38 C.F.R. § 4.20 (2000).  There is no evidence of nonunion or 
malunion of the tibia and fibula ratable under 38 C.F.R. 
Part 4, Code 5262 (2000).  There is no evidence of genu 
recurvatum ratable under 38 C.F.R. Part 4, Code 5263 (2000).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2000).  

Code 5257 is not predicated on loss of range of motion, and 
thus 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7,11 (1996).   

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (2000).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(2000).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2000).  

Limitation in the ability to straighten or extend the leg 
will be rated as non compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (2000).  In this case, the May 1998 examination 
notes a limitation of hyperextension; which must be 
differentiated from extension.  There is no evidence of 
limitation of extension ratable under Code 5261.  

On the May 1998 VA examination, the veteran complained that 
his right knee became stiff and swollen after jogging.  He 
felt pain and pressure when squatting.  He reported that his 
right knee was more curved.  He was not able to balance on it 
and felt it would give out.  Examination of the extremities 
showed no edema or calf tenderness.  Knee circumferences were 
16+ inches on the right compared to 16 inches on the left.  
The right being more enlarged and swollen.  Calf 
circumferences were 15+ inches on the right as compared to 15 
inches on the left.  There was marked crepitus on flexion of 
both knees.  For the right knee, flexion was from 0 to 130 
degrees and hyperextension was markedly restricted from 0 to 
5 degrees.  For the left knee, flexion was from 0 to 130 
degrees and hyperextension was normal going from 0 to 15 
degrees.  The veteran's left knee felt uncomfortable when 
walking on his toes and heels.  The right knee showed bowing.  
The medial and lateral cartilage were tender on examination.  
He felt marked pain on squatting.  Bending produced tension 
and swelling in the right knee.  X-rays showed early 
degenerative joint disease in the left knee and severe 
osteoarthritis in the right knee.  The diagnosis reflects 
that the doctor considered the functional effects of pain and 
other factors in accordance with 38 C.F.R. §§ 4.40, 4.45 
(2000).  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen 
v. Brown, 8 Vet. App. 432 (1995).  The diagnoses were chronic 
right knee pain secondary to injury and bowing deformity of 
the right knee; severe osteoarthritis; and left knee pain due 
to overuse and mild osteoarthritis.  The doctor commented 
that the veteran was having swelling, pain and numbness with 
use.  

VA physical therapy notes of May 1998 report:  
left knee motion as: active 1 - 0 - 133 degrees, passive 1 -
 0 - 137 degrees; and right knee motion as: active 2 -
 0 - 123 degrees, passive 2 - 0 - 130 degrees.  

The report of the December 1998 VA examination shows the 
veteran claimed pain weakness and other symptoms.  He 
reportedly had flare-ups with strenuous exercise; alleviated 
by rest.  The doctor expressed the opinion that there was a 
10 percent additional functional impairment.  It was noted 
that the veteran used a Velcro brace on his knees at times.  
His gait was good.  The examiner noted that motion stopped 
when pain began.  The range of knee flexion was 130 degrees 
on the right and 127 degrees on the left.  Cf. 38 C.F.R. 
§ 4.71, Plate II (2000).  Extension on the right and left was 
0.  Cf. 38 C.F.R. § 4.71, Plate II (2000).  The examiner 
expressed the opinion that the stability was excellent.  The 
diagnosis was degenerative joint disease of the knees with 
loss of function due to pain.  

VA clinical notes reflect continued knee symptomatology 
without providing additional information to rate the 
disability.  

Magnetic resonance imaging (MRI) of the right knee, in June 
1999, revealed moderately advanced degenerative arthrosis, 
greatest at the medial compartment, where there was a large 
amount of absent cartilage.  There was a tear of the medial 
meniscus where there was absence of a portion of the body and 
posterior horn with its fragment likely displaced superiorly 
in the medial gutter.  There was a complete anterior 
collateral ligament tear which had a chronic appearance.  

A June 1999 VA clinical note reported that there was no edema 
or deformities.  

A December 1999 VA clinical note shows the veteran was 
examined and there was no edema.  There was right knee pain 
on standing.   

X-rays in February 2000 disclosed moderate to severe 
osteoarthritis of the knees, worse on the right.  

In DeLuca, at 206, the Court held that the medical examiner 
must express an opinion on whether pain could significantly 
limit functional ability during flare-ups.  The Court held 
that, because the rating code provides for the disability on 
the basis of loss of range of motion, the determination as to 
additional functional loss during flare-ups should be 
portrayed in terms of the additional range-of-motion lost due 
to pain on use or during flare-ups.  On the December 1998 VA 
examination the examiner expressed the opinion that there was 
a 10 percent additional functional impairment during flare-
ups.  The normal range of knee motion is 140 degrees 
[38 C.F.R. § 4.71, Plate II (2000)], so 10 percent would be 
14 degrees.  On examination, the examiner considered the 
principles of 38 C.F.R. §§ 4.40, 4.45, as explained in 
DeLuca, and determined that pain limited knee flexion to 130 
degrees on the right and 127 degrees on the left.  
Subtracting 10 percent for functional loss during flare-ups 
would reduce the range of flexion to 116 degrees on the right 
and 113 degrees on the left.  That does not approximate the 
limitation of flexion to 30 degrees, required for the next 
higher rating.  38 C.F.R. Part 4, including § 4.7 and Code 
5260 (2000).  Considering an additional 10 percent limitation 
of any of the ranges of knee motion measured by the medical 
examiners would not approximate the criteria for a 
compensable evaluation based on limitation of knee motion.  

While the veteran can assert that his disability warrants a 
higher rating, the findings of the trained medical 
professionals are more probative in determining if the 
disability approximates the criteria for a higher rating.  
Here, the veteran has a limitation of motion and arthritis 
(Codes 5003, 5010) which support the current 10 percent 
rating; however, even with consideration of functional loss 
during flare-ups, he does not have a limitation of motion 
which would approximate the criteria for a higher rating 
(Code 5260).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the claim must be denied.  

The Board has considered the possibility of assigning an 
additional rating under Codes 5257, 5258 or 5259.  Such 
ratings are not inextricably intertwined with rating based on 
limitation of motion.  The possibility of assigning an 
additional rating under Codes 5257, 5258 or 5259 will be the 
discussed in the Remand below.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Status Post Left Achilles Tendon Repair

The Achilles tendon moves the ankle.  Limited motion of the 
ankle will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate.  38 C.F.R. Part 4, Code 5271 
(2000).  There is no compensable rating for mild or slight 
limitation of ankle motion.  A zero percent rating must be 
assigned where the limitation of motion does not approximate 
the moderate level.  38 C.F.R. §§ 4.7, 4.31 (2000).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Codes 5270, 5272 (2000).  There is no evidence of 
malunion of the os calcis or astragalus ratable under 
38 C.F.R. Part 4, Code 5273 (2000).  There is no evidence of 
astragalectomy residuals ratable under 38 C.F.R. Part 4, Code 
5274 (2000).  

On the May 1998 VA examination, there was a 4 inch scar over 
the medial aspect of the Achilles tendon.  There was marked 
scar and keloid formation.  Dorsal flexion was from 0 to 20 
degrees and plantar flexion was from 0 to 45 degrees.  Cf. 
38 C.F.R. § 4.71, Plate II (2000).  Inversion was from 0 to 
30 degrees and eversion was from 0 to 20 degrees.  
Examination of the veteran's gait showed he could walk on his 
toes.  The diagnosis was status post Achilles tendon repair 
following left ankle injury, recovered.  

VA physical therapy notes of May 1998 report left ankle 
motion as: dorsiflexion - active 7 degrees, passive 13 
degrees; plantar flexion - active 40 degrees, passive 50 
degrees; inversion - active 25 degrees, passive 37 degrees; 
eversion - active 13 degrees, passive 17 degrees.  

The December 1998 VA examination report describes an 11 
centimeter scar over the Achilles tendon.  No limitation of 
motion or other joint symptomatology was reported.  No scar 
symptomatology was reported.  The examiner expressed the 
diagnostic opinion that there was an Achilles tendon repair 
in 1987 with no residuals.  

Here again, while the veteran can assert that his disability 
warrants a higher rating, the findings of the trained medical 
professionals are more probative in determining if the 
disability approximates the criteria for a higher rating.  On 
the May 1998 VA examination, there was no limitation of 
motion and the medical opinion was that the veteran had 
recovered.  On the December 1998 examination, the doctor 
reported that there were no residuals.  

There was a slight limitation of motion on the May 1998 VA 
physical therapy examination.  Cf. 38 C.F.R. § 4.71, Plate II 
(2000).  This would not approximate the moderate limitation 
of motion required for a compensable rating under Code 5271.  
Further there is no evidence of arthritis so the provisions 
of Code 5003 do not apply.  38 C.F.R. § 4.31 requires the 
assignment of a noncompensable rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

The veteran has not alleged and the examiners have not 
reported that the veteran has any post surgical scar symptoms 
which would warrant a compensable rating.  There is no 
evidence that the scar is poorly nourished or ulcerated; so 
the there is no basis for a rating under 38 C.F.R. Part 4, 
Code 7803 (2000).  There is no evidence that the scar is 
tender and painful on objective demonstration; so the there 
is no basis for a rating under 38 C.F.R. Part 4, Code 7804 
(2000).  There is no evidence that the scar itself limits 
joint function; so the there is no basis for a rating under 
38 C.F.R. Part 4, Code 7805 (2000).  Trained medical 
professionals have expressed the opinion that the veteran has 
recovered and that there are no residuals from the surgery, 
so the preponderance of the evidence supports the conclusion 
that there is no basis for a compensable rating for the post 
surgical scar.  

On this issue as well, the Board has considered the issues 
raised by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate for the post 
surgical residuals of the left Achilles tendon repair.  


ORDER

1.  An evaluation in excess of 10 percent for degenerative 
joint disease, right knee, is denied.    

2.  An evaluation in excess of 10 percent for degenerative 
joint disease, left knee, is denied.    

3.  A compensable evaluation for status post left Achilles 
tendon repair is denied.  


REMAND

Knee stability was reported to be excellent on the December 
1998 VA examination.  However, clinical records indicate that 
the veteran was given a knee brace for his knee problems.  
MRI disclosed a complete anterior collateral ligament tear 
which had a chronic appearance.  These findings raise the 
possibility that there could be instability or subluxation 
which could be separately rated under Code 5257.  

The MRI also revealed meniscus damage which could be assigned 
a rating under Code 5258.  

On the May 1998 VA  examination, the right knee showed bowing 
which could be a manifestation of the tear of the right 
anterior collateral ligament, or the tear of the right medial 
meniscus, or both.  

The veteran should be afforded examinations to determine if 
he has service-connected knee disability manifestations which 
could be assigned additional ratings.  

Accordingly, the evaluation of the tear of the right anterior 
collateral ligament and the tear of the right medial meniscus 
are REMANDED for the following:  

1.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any additional tests or 
studies which the examiner feels are 
needed should be done.  

The examiner should describe fully all 
current manifestations of the tear of the 
right anterior collateral ligament.  

The examiner should describe fully all 
current manifestations of the tear of the 
right medial meniscus.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should adjudicate service 
connection and evaluation of the right 
anterior collateral ligament tear and the 
tear of the right medial meniscus.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 

